SUMMARY ORDER
DefendanL-Appellant Cartense Beckett appeals from the district court’s imposition of a new fourteen-month term of supervised release.1 Beckett argues that his *79sentence is substantively unreasonable in light of his continued alcohol treatment and his significant contributions to the welfare of his family. However, the sentence imposed in this case was not substantively unreasonable because Beckett had violated his supervised release in a way that the district court described as “contemptuous” [J.A. at 35], and the sentence was not “shockingly high ... or otherwise unsupportable as a matter of law,” United States v. Rigas, 583 F.3d 108, 123 (2d Cir.2009). Beckett’s argument that the district court violated the Equal Protection Clause when fashioning Beckett’s sentence is not supported by the record.
We have considered all of Beckett’s remaining arguments and conclude that they are without merit. For the reasons stated above, the judgment and sentence of the district court are AFFIRMED.

. "Substantive reasonableness is ... reviewed for abuse of discretioii[.]” United States v. Desnoyers, 708 F.3d 378, 385 (2d Cir.2013). In addition, "[b]ecause a determination of whether the district court improperly considered die defendant’s [sex] is a pure question of law, we review this aspect of the sentencing de novo." United States v. Kaba, 480 F.3d 152, 156-57 (2d Cir.2007).